Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northgate reports strong quarterly cash flow of $43.7 million - A third large gold-copper porphyry system discovered at Kemess VANCOUVER, July 26 /CNW/ - (All figures in US dollars except where noted) - Northgate Minerals Corporation (TSX: NGX; AMEX: NXG) today reported cash flow from operations of $43,685,000 or $0.17 per diluted common share and net earnings of $8,647,000 or $0.03 per diluted common share for the second quarter of 2007. << SECOND QUARTER HIGHLIGHTS - Production of 65,999 ounces of gold and 14.8 million pounds of copper - Net cash cost of production of $35 per ounce of gold - Exploration drilling on targets identified in a deep penetrating induced polarization (IP) survey in 2006 has discovered two new zones of mineralization east of the Kemess North deposit - Ora Zone: Hole KH-07-04 returned 441 metres (m) of 0.38 grams per metric tonne (g/t) gold and 0.39% copper - Altus Zone: Holes KH-07-03 and KH-07-05 returned 155 m and 128 m, respectively , averaging 0.23 g/t gold and 0.3% copper - The underground exploration ramp at the Young-Davidson property progressed by 560 m during the quarter and is now 25% complete; the No. 3 shaft was dewatered down to the 180-m level >> Ken Stowe, President and CEO, stated, "The discovery of another large mineralized system in the Kemess camp is very exciting. Equally important is the success of the Titan(C) deep penetrating IP survey technique, which has proven itself to be an excellent predictive tool for spotting drill holes on the Kemess property in areas where there is no surface expression of mineralization. Over the next two months, we plan to follow up with further drilling of the Ora and Altus zones while conducting additional IP surveys at both Kemess North and Kemess South. From a financial point of view, the second quarter was also very successful as the Kemess mine generated over $43 million in operating cash flow and our cash balance increased to over $317 million.
